Title: From George Washington to James Wood, 31 October 1780
From: Washington, George
To: Wood, James


                  
                     
                     Dear Sir
                     Head Quarters near Passaic Falls 31st Octobr 1780
                  
                  Major General Phillips has informed me that Sir Henry Clinton has
                     consented to the exchange of Brigadiers General Spetch and de Gall with the
                     officers of their suite and their attendants—I have acceded to this proposal,
                     You will therefore immediately permit those General officers with their
                     families to repair to Elizabeth Town, by the Route of Lancaster—Reading—and
                     Easton, avoiding any cantonment of the army in their way thro Jersey. I am with
                     great Esteem, Dear Sir yr most obt Servt
                  
               